DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-14 in the reply filed on 11/14/2022 is acknowledged. Claims 15-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected claims, there being no allowable generic or linking claim. Claims 1-14 are currently examined on the merits.
Drawings
Figure 1 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated. See MPEP § 608.02(g). It is noted that the heat shield 151 of FIG 1 is a conventional heat shield, for example as described in [0036] and [0038] of instant PGPUB US 2022/0170176 A1. Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims. Therefore, “An ingot puller apparatus for growing a monocrystalline silicon ingot from a melt of silicon, the apparatus comprising a puller housing defining a growth chamber; a crucible disposed within the growth chamber for containing the melt of silicon; a pulling mechanism for pulling the ingot from the melt along a pull axis; and a heat shield disposed within the growth chamber, the heat shield defining a central passage for receiving the ingot as the ingot is pulled by the pulling mechanism, the heat shield having a leg segment that extends downward relative to the pull axis, the leg segment having a void formed therein” must be shown or the feature(s) canceled from the claim(s). No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to because the instant drawings do not show how the instantly claimed heat shield is disposed or arranged within the growth chamber.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 5, 6 and 9-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
The recited in claim 5 “…the void is radially inward to the insulation…” constitutes an indefinite subject matter. It is not clear what “the void is radially inward to the insulation” means, for example it is not clear about the relative arrangement of the void and the insulation. It is noted that instant figs 2 and 3 respectively show (part of) a cross-section view of a heat shield. However, it is not clear which part of the heat shield is closer to the silicon ingot, for example it is not clear about the relative arrangement of the void and the insulation to the ingot within the growth chamber. Therefore, the metes and bounds of claim 5 are not readily ascertainable. Clarification and/or correction are/is required. 
The recited in claim 6 “…the void is radially inward to the insulation…” constitutes an indefinite subject matter. It is not clear what “the void is radially inward to the insulation” means, for example it is not clear about the relative arrangement of the void and the insulation. It is noted that instant figs 2 and 3 respectively show (part of) a cross-section view of a heat shield. However, it is not clear which part of the heat shield is closer to the silicon ingot, for example it is not clear about the relative arrangement of the void and the insulation to the ingot within the growth chamber. Therefore, the metes and bounds of claim 6 are not readily ascertainable. Clarification and/or correction are/is required. 
The recited in claim 9 “…a foot at a distal end of the leg segment that extends radially inward…” constitutes an indefinite subject matter. It is not clear what “a foot at a distal end of the leg segment that extends radially inward” means, for example it is not clear about the arrangement of foot of the heat shield within the growth chamber. It is noted that instant figs 2 and 3 respectively show (part of) a cross-section view of a heat shield. However, it is not clear whether the foot is closer to the ingot or away from the ingot, e.g., it is not clear about the arrangement of the foot to the ingot within the growth chamber. Therefore, the metes and bounds of claim 9 are not readily ascertainable. Clarification and/or correction are/is required. Claims 10-13 are rejected because they depend on claim 9.
The recited in claim 11 “…the foot housing having a radially inward sidewall …” constitutes an indefinite subject matter. It is not clear what “the foot housing having a radially inward sidewall” means, for example it is not clear about the arrangement of the foot sidewall with respect to the ingot. It is noted that instant figs 2 and 3 respectively show (part of) a cross-section view of a heat shield. However, it is not clear whether the foot sidewall is facing the ingot or away from the ingot, e.g., it is not clear about the arrangement of the foot sidewall to the ingot within the growth chamber. Therefore, the metes and bounds of claim 11 are not readily ascertainable. Clarification and/or correction are/is required.
The recited in claim 12 “…the foot comprises a radially inward lower sidewall and a radially inward upper sidewall, the radially inward lower sidewall and radially inward upper sidewall angling toward each other and forming an apex, the apex being the most radially inward portion of the heat shield…” constitutes an indefinite subject matter. It is not clear what “the foot comprises a radially inward lower sidewall and a radially inward upper sidewall, the radially inward lower sidewall and radially inward upper sidewall angling toward each other and forming an apex, the apex being the most radially inward portion of the heat shield” means, for example it is not clear about the arrangement of the foot sidewall with respect to the ingot. It is noted that instant figs 2 and 3 respectively show (part of) a cross-section view of a heat shield. However, it is not clear about the arrangement of the structural elements of the foot with respect to the ingot within the growth chamber. Therefore, the metes and bounds of claim 12 are not readily ascertainable. Clarification and/or correction are/is required. Claims 13 is rejected because it depends on claim 12.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 5 and 7-11 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Ferry et al (US 20040055531 A1, “Ferry”).
Regarding claim 1, Ferry (entire document) teaches an ingot puller apparatus for growing a monocrystalline silicon ingot from a molten S (a melt of silicon), the apparatus comprising a puller housing defining a growth chamber 14 (fig 1, 0023); a crucible 20 disposed within the growth chamber 14 for containing the melt of silicon (fig 1, 0023); a pulling mechanism (comprising a pull shaft 30 and a holder for holding seed C) for pulling the ingot I from the melt along a pull axis (fig 1, 0025); and a heat shield assembly 40 (heat shield) disposed within the growth chamber 14 (fig 1, 0026), the heat shield defining a central opening 47 (central passage) for receiving the ingot I as the ingot I is pulled by the pulling mechanism (fig 1, 0026), the heat shield having a portion (for example the top portion of the heat shield assembly 40) extending to the bottom portion relative to the pull axis (figs 1 and 2, 0031-0032), reading on a leg segment that extends downward relative to the pull axis, an inner shield 44 and an outer shield 46 of the heat shield defining a chamber 94 (figs 1 and 2, 0032-0033), an insulation 96 disposed in the chamber can be partially filled in the chamber or omitted (figs 1 and 2, 0032-0033), reading on the instantly claimed leg segment having a void formed therein.
Regarding claim 2, Ferry teaches that the void is at the top end portion or a bottom end portion or an entire chamber (comprising distal for example top end or bottom end) of the heat shield assembly (figs 1 and 2, 0032), meeting the instantly claimed void being at a distal end of the leg segment portion.
Regarding claim 3, Ferry teaches that the chamber 94 (void) of the heat shield assembly (leg segment housing defining a leg chamber), an insultation 96 is disposed in the chamber or may be extended further to the top of the chamber 94  (figs 1 and 2, 0032), meeting the claim.
Regarding claim 5, Ferry teaches that the chamber 94 is annular and radially inward to the insulation (figs 2 and 2A, 0032).
Regarding claim 7, Ferry teaches that the insulation is made of graphite (0032), a species of carbon, meeting the claim.
Regarding claim 8, Ferry teaches that the leg segment housing (for example the chamber formed by the heat shield assembly) is made of graphite (0036 and 0037), meeting the claim.
Regarding claim 9, Ferry teaches that the heat shield assembly (leg segment) comprises a bottom portion (foot) at a distal end of the heat shield assembly (leg segment) that extends radially inward (figs 1, 2 and 2A, 0032), the chamber 94 (void) being at least partially disposed within the bottom portion (foot) (figs 2A), meeting the claim. “foot” is defined as “the lower part of anything” according to online dictionary https://www.vocabulary.com/dictionary/foot.
Regarding claim 10, Ferry teaches that the chamber formed by the heat shield assembly comprising the foot portion (foot housing/chamber) and the insulation in the chamber can be omitted (figs 1 and 2, 0032), e.g., no insulation disposed within the foot chamber, meeting the claim.
Regarding claim 11, Ferry teaches that the chamber formed by the heat shield assembly comprising the foot portion (foot housing/chamber) (figs 1 and 2, 0032), and the foot housing (bottom portion of annular chamber 94) having a radially inward sidewall that is parallel to the pull axis (figs 1 and 2).
Claims 4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Ferry as applied to claim 3 above, and further in view of Xue et al (CN 111763985 A, US 20220002898 A1 is used as corresponding translation).
Regarding claim 4, Ferry teaches the void as addressed above, but does not explicitly teach that the void is blow the insulation. However it is a known practice that a cavity of a heat shield 8 is defined by a housing 3, and the cavity is below an insulation 1 or 4 as taught by Xue (figs 1-4, 0037-0038). Therefore it would have been obvious that one of ordinary skill in the art before the effective filing date of the claimed invention would have modified Ferry per teachings of Xue in order to provide suitable temperature gradient and improve uniformity of the silicon crystal (Xue 0008-0024).
Regarding claim 6, Ferry teaches that the chamber 94 is annular and radially inward to the insulation (figs 2 and 2A, 0032), but does not explicitly teach the void also extends below the insulation. However it is a known practice that a cavity of a heat shield 8 is defined by a housing 3, and the cavity is below an insulation 1 or 4 as taught by Xue (figs 1-4, 0037-0038). Therefore it would have been obvious that one of ordinary skill in the art before the effective filing date of the claimed invention would have modified Ferry by including a cavity below the insulation as suggested by Xue in order to provide suitable temperature gradient and improve uniformity of the silicon crystal (Xue 0008-0024).
Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Ferry as applied to claim 9 above, and further in view of Kotooka et al (JP 2000327479 A, machine translation, “Kotooka”).
Regarding claim 12, Ferry teaches that the bottom portion (foot) of the heat shield assembly comprises a radially inward lower sidewall (for example the portion 70/74) and a radially inward upper sidewall (middle bottom portion 82), but does not explicitly teach the radially inward lower sidewall and radially inward upper sidewall angling toward each other and forming an apex, the apex being the most radially inward portion of the heat shield. However Kotooka (entire document) teaches a radiation screen (heat shield), wherein the radiation screen (heat shield) comprise a bottom portion (foot), the bottom portion (foot) comprises a bottom side 40b (radially inward lower sidewall) and an upper side 40a (radially inward upper sidewall), the radially inward lower sidewall and radially inward upper sidewall angling toward each other and forming an apex, the apex being the most radially inward portion of the heat shield (figs 1 and 2, 0012-0016). Therefore it would have been obvious that one of ordinary skill in the art before the effective filing date of the claimed invention would have modified Ferry per teachings of Kotooka in order to provide an apparatus for producing a high-quality singe crystal (Kotooka abstract). Also, absent persuasive evidence showing that a particular configuration is significant, a mere change in shape is not sufficient to provide a patentable distinction over the prior art. See MPEP 2144.04 (IV) (B).
Regarding claim 13, Ferry/Kotooka teaches that the bottom portion (foot) is filled with insulation material 9 (Kotooka figs 8 and 13, 0015), e.g., no void included in the foot, meeting the claim.
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Ferry as applied to claim 1 above, and further in view of Basak et al (US 20190136408 A1, “Basak”).
Regarding claim 14, Ferry teaches the heat shield and the pulling mechanism as addressed above, but does not explicitly teach that a cooling jacket that at least partially overlaps the heat shield along the pull axis, the cooling jacket being radially inward to the heat shield, the cooling jacket defining a central passage for receiving the ingot as the ingot is pulled by the pulling mechanism. However Basak teaches a crystal pulling system, wherein a cooling jacket 204 that at least partially overlaps a heat shield 202 along the pull axis (fig 1, 0040), the cooling jacket 204 being radially inward to the heat shield 202 and the cooling jacket defining a central passage for receiving the ingot as the ingot is pulled by a pulling mechanism 118 (fig 1, 0035 and 0040). Therefore it would have been obvious that one of ordinary skill in the art before the effective filing date of the claimed invention would have modified Ferry per teachings of Basak in order to provide a crystal pulling system for producing monocrystalline ingots with reduced edge band defects (Basak 0002).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kajiwara et al (US 20200224327 A1) teaches a single crystal pulling apparatus, wherein a heat shield comprise a foot portion with a space/gap (void) or without a space/gap (void) (figs 1, 5 and 6).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hua Qi whose telephone number is (571)272-3193. The examiner can normally be reached 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on (571) 272-1303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HUA QI/Primary Examiner, Art Unit 1714